DETAILED ACTION
This office action is a response to an application filed on 01/20/2020, in which claims 1-20 are pending and ready for examination. 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 11, 17 and 19 are rejected under 35 U.S.C 102 (a) (2) as being anticipated by Singh et al.(hereinafter, “Singh”; 20190037506).

In reference to claims 1 and 19,
Singh teaches a method comprising: identifying (configure, paragraph 29), by a receiving network device (node, paragraph 29), a deterministic schedule (CCA offset time, paragraph 28); comprising allocated time slots (CCA offset time, paragraph 28), each allocated time slot allocated for the receiving network device receiving (fig. 5, step 506, conducts communication, paragraph 29); a data packet (number of packets in paragraph 19 is read as using packets for communication); from one of a plurality of transmitting network devices coordinator node, paragraph 28); in a wireless deterministic data network (fig. 1, element 100, nodes A, B, C, D, paragraph 14); and 
selectively transmitting (fig. 5, step 506, conduct communication, paragraph 29), by the receiving network device (node, paragraph 29), an expectation message (fig. 5, step 516 or 520, beacon or beacon advertisement, paragraph 29); at initiation of each of the allocated time slots (scheduled beacon advisement slot, paragraph 29), each expectation message (fig. 5, step 516 or 520, beacon or beacon advertisement, paragraph 29); preempting transmission by any other network device during the corresponding allocated time slot (CCA failure in paragraph 31 is read as a node or prevented or preempted form another node), each expectation message generated by the receiving network device (fig. 5, step 516 or 520, send, paragraph 29); and identifying (fig. 6, step 602, transmit a communication, paragraph 31); a corresponding transmitting network device (another node, paragraph 31); that is expected to deterministically transmit a corresponding expected data packet to the receiving network device during the corresponding allocated time slot (network congestion or interference in paragraph 31 is interpreted as another node or a corresponding network device deterministically transmit a corresponding expected data packet to the receiving network device during the corresponding allocated time slot); 
the expectation message (fig. 5, step 516 or 520, beacon or beacon advertisement, paragraph 29); causing the corresponding identified transmitting network device (another node, paragraph 31); to transmit the corresponding expected data packet (communicating according to the older link in paragraph 31 is read as transmitting corresponding packet by the corresponding identified transmitting network device); during the corresponding allocated time slot (CCA offset time, paragraph 28). 
In reference to claims 9 and 17,
Singh teaches wherein the selectively transmitting includes transmitting the expectation message (fig. 5, step 516 or 520, beacon or beacon advertisement, paragraph 29); during a Clear Channel Assessment (CCA) phase (a CCA offset time ,paragraph 28); at a beginning of the corresponding allocated time slot (figure 4. Element, “TRANSMITTER”, “CCA”, start of the CCA, paragraph 28), the expectation message causing any other network device detecting the expectation message during the CCA phase to refrain from any transmission during the corresponding allocated timeslot (fig. 6, step 602, CCA failure, paragraph 31). 
In reference to claim 11, 
Singh teaches an apparatus implemented as a physical machine (coordinator node, paragraph 28), the apparatus comprising: non-transitory machine readable media configured for storing executable machine readable code (paragraph 33 teaches this limitation);
a device interface circuit (fig. 7, element 702, processor, paragraph 33); configured for receiving (fig. 5, step 506, conducts communication, paragraph 29); a data packet (number of packets in paragraph 19 is read as using packets for communication); via a deterministic network (fig. 1, element 100, network, paragraph 14
and a processor circuit (fig. 7, element 702, processor, paragraph 33); configured for executing the machine readable code (paragraph 33 teaches this limitation), and
when executing the machine readable code operable for: identifying, by the apparatus implemented as a receiving network device, a deterministic schedule comprising allocated time slots, each allocated time slot allocated for the receiving network device receiving a data packet from one of a plurality of transmitting network devices in a wireless deterministic data network, and selectively transmitting, by the device interface circuit, an expectation message at initiation of each of the allocated time slots, each expectation message preempting transmission by any other network device during the corresponding allocated time slot, each expectation message generated by the processor circuit and identifying a corresponding transmitting network device that is expected to deterministically transmit a corresponding expected data packet to the receiving network device during the corresponding allocated time slot; the expectation message causing the corresponding identified transmitting network device to transmit the corresponding expected data packet during the corresponding allocated time slot (these limitations are identical to claim 1, therefore, they are rejected as claim 1). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole 

Claims 2, 12 and 20 are rejected under 35 U.S.C 103 (a) as being unpatentable over Singh et al.(hereinafter, “Singh”; 20190037506) in view of Pazhyannur et al. (hereinafter, “Pazhyannur”; 20170041957).
In response to claims 2, 12 and 20,
Singh does not teach explicitly about the method of claims 2, 12 and 20.
Pazhyannur teaches wherein the expectation message(the message, paragraph 54); eliminates (delayed, paragraph 11);any necessity of any acknowledgment message (HARQ feedback, paragraph 11); following transmission of the expected data packet (send data, paragraph 54);during the corresponding allocated time slot (CCA interval, paragraph 54).
It would have been obvious within the scope of a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Singh to use an expected message that eliminates any necessity of any ACK message following transmission of the expected data packet as taught by Pazhyannur because it would provide a method for a first wireless device to determine the duration of a clear channel assessment interval based on feedback signals, before transmitting to a second wireless device 
Allowable Subject Matter
Claims 3-8, 10, 13-16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion

20200146062…………paragraphs 245, 338, 485 and 497.
20110316716………….paragraphs 100 and 144.
20210204324………….paragraph 181.
20210112384…………paragraphs 41-42.
20200037190………….paragraphs 52 and 57.
20200029324…………..paragraph 168. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABUSAYEED HAQUE whose telephone number is (571)270-7252.  The examiner can normally be reached on 9 am -7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/ABUSAYEED M HAQUE/Examiner, Art Unit 2466     
      

/DIANE L LO/Primary Examiner, Art Unit 2466